DETAILED ACTION
The action is responsive to the following communications: the Application filed April 10, 2020 and the information disclosure statement (IDS) filed April 10, 2020.
Claims 1-20 are pending. Claims 1, 3, 11 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2019-085826, filed on 04/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recite “the field effect transistor is comprised of a pull up transistor, and wherein the source of the field effect transistor is connected to a power supply potential.” and claim 6 recites “the field effect transistor is comprised of a pull down transistor, and wherein the source of the field effect transistor is electrically connected to a ground potential.”.
There is not disclosure the claimed limitations from the specification. So these languages constitute new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2019/0221256).
Regarding independent claim 1, Kumar et al. disclose a semiconductor device comprising: a first wiring (see FIGS. 2A-B: Examiner’s Markup, X1-X3) including: 
a first portion (X1); 
a second portion (X2) different from the first portion; and 
a third portion (X3) different from the first portion and the second portion, and disposed between the first portion and the second portion; 
a driver circuit (135) connected to the first portion and supplying a first potential (VDDA) to the first wiring; 
a plurality of memory cells (110) connected to the third portion; 
a second wiring (L2) connected (when WLB is “low”) to the first portion; 
a potential change circuit (160) different from the driver circuit (135) and supplying the second portion (X2) with the first potential (VDDA), 
wherein the potential change circuit (160) is connected to the second wiring (L2) and supplies the second portion (X2) with the first potential (VDDA) corresponding to a potential of the second wiring (X2).
Regarding claim 2, which depends from claim 1, FIGS 2A-B of Kumar et al. disclose the limitations of claim 2.

    PNG
    media_image1.png
    787
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    770
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12, 17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0221256) in view of Holst (US 9,583,180).
Regarding independent claims 3, 11 and 17, EXMINER’s MARKUP (FIGS 2A-B) of Kumar et al. teaches the limitations applied to claim 1. 
Kumar et al. do not clearly disclose a second wiring located in parallel with the first wiring.
However, Kumar’s second wiring (VDDA) located in parallel with the first wiring (WL) is a well-known technology for a type of memory array for its purpose.
For support, of the above asserted facts, see for example, Holst (US 9,583,180), FIG. 7 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize signal wirings located in parallel because these conventional technology are well established in the art of the memory devices.
Regarding claim 4, Kumar et al. and Holst, as combined, teach the limitations of claim 3.
Kumar et al. further teach a drive circuit (FIG. 2A: 135), wherein the first portion is connected to an output terminal of the drive circuit.
Regarding claim 5, as best as can be understood, Kumar et al. and Holst, as combined, teach the limitations of claim 4.
Kumar et al. further teach the field effect transistor (FIG. 2B: 161) is comprised of a pull up transistor, and wherein the source of the field effect transistor is connected to a power supply potential (WL level).
Regarding claim 6, as best as can be understood, Kumar et al. and Holst, as combined, teach the limitations of claim 4.
Kumar et al. further teach the field effect transistor (FIG. 2B: 161) is comprised of a pull down transistor, and wherein the source of the field effect transistor is electrically connected to a ground potential (GND).
Regarding claims 7-8, Kumar et al. and Holst, as combined, teach the limitations of claim 3.
Kumar et al. do not explicitly disclose wherein the first wiring and the second wiring are formed of a metal wiring layer of the same layer; and wherein the first wiring is formed of a first metal wiring layer, and wherein the second wiring is formed of a second metal wiring layer different from the first metal wiring layer.
However, metal routing for word line and power node is a well-known technology for a type of memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize metal routing for a signal integrity because these conventional technology are well established in the art of the memory devices.
Regarding claim 9, Kumar et al. and Holst, as combined, teach the limitations of claim 3.
Kumar et al. further teach the first wiring is a word line, a bit line, or a search line (see FIG. 2A).
Regarding claims 10 and 12, Kumar et al. and Holst, as combined, teach the limitations of claims 4 and 11, respectively.
Kumar et al. further teach a potential generation circuit generating a first power supply potential, wherein the first wiring is comprised of a word line, wherein the plurality of memory cells are supplied with a second power supply potential, wherein the driver circuit is supplied with the first power supply potential and drives the word line based on the first power supply potential, and wherein the potential generation circuit generates the first power supply potential lower than the second power supply potential in a read operation of the plurality of memory cells (see FIGS. 2A-B, and accompanying disclosure, e.g., para. 0033: … value of word line lowering required …).
Regarding claims 19-20, Kumar et al. and Holst, as combined, teach the limitation of claim 17.
Kumar et al. do not explicitly disclose the first wiring is comprising a bit line and a search line.
Instead, Kumar et al. disclose the first wiring is comprising a word line.
It is a well-known technology to extend from signal integrity of word line to bit line and/or search line in the field of memory area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of word line to the teaching of bit line and/or search line, as a mere rearrangement of parts (a rearrangement of a bit line or a search line from a word line) for memory arrays for the purpose of utilizing memory arrays. see MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claims 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SUNG IL CHO/Primary Examiner, Art Unit 2825